DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/JP2019/007655 02/27/2019
FOREIGN APPLICATIONS
JAPAN 2018-035943 02/28/2018
JAPAN 2018-205325 10/31/2018

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Whitney Remily on May 26, 2022.

The application has been amended as follows: cancel claims 27-28.





The drawings filed August 26, 2020 are accepted by the examiner.

The following is an examiner’s statement of reasons for allowance.
This office action is in response to Applicant’s amendment submitted May 16, 2022.  Claims 1-26 and 29 are pending following the above examiner’s amendment.

The rejection of claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.  Claim 15 was amended to require an active method step.
The rejection of claim(s) 1-2, 4-5, 7, 15-16, 18, and 26 under 35 U.S.C. 102(a)(1) as being anticipated by Sato is withdrawn.  The amended claims require that Ar is substituted with 1 to 3 substituents including a cyano group, a halogen atom, an alkoxy group, and an NRARB group.  Ar in Sato’s disclosure is unsubstituted.  The declaration of Satoh filed May 16, 2022 shows that compounds of the invention are more stable than compounds substituted with other groups.  The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Sato is withdrawn for the same reason.  The rejection of claims 8-9, 11-14, 19-20, 22-25 under 35 U.S.C. 103 as being unpatentable over Sato in view of Samorezov is withdrawn for the same reason.
Accordingly, Applicant's amendment as discussed above is sufficient to remove all rejections made in the prior office action and to place the application in condition for allowance.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/             Primary Examiner, Art Unit 1623